Exhibit 10.11

MANAGEMENT AGREEMENT

WESTCORE JAY, LLC

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of June 27, 2006, by and
between WESTCORE JAY, LLC, a Delaware limited liability company (“Owner”) and
WELLCORP PROPERTIES, LLC, a Delaware limited liability company (“Manager”).

RECITALS

A. Owner is the owner of that certain property known as 3101, 3121, 3131 and
3151 Jay Street, Santa Clara, California and more particularly described on
Schedule 1 attached hereto, together with certain office buildings (the
“Buildings”) and other improvements (collectively, the “Improvements”), erected
thereon (such fee simple interest and the Improvements are hereinafter
collectively referred to as the “Property”).

B. Owner desires to engage and appoint Manager as its exclusive managing agent
for the Property, and Manager desires to accept such appointment, all upon and
subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, Owner and Manager hereby agree as follows:

1. Appointment.

Owner hereby appoints and employs Manager as the exclusive managing agent for
the Property upon, and subject to, the terms and conditions of this Agreement,
and Manager hereby accepts such appointment. Manager shall manage, maintain and
operate the Property in a manner consistent with that conducted of office
building properties comparable in size, type and location to the Property and
shall use reasonable diligence in all its endeavors.

2. Term.

This Agreement shall commence on the date hereof and, subject to Paragraph 9
below, shall remain in full force and effect for a term of five (5) years
through June 30, 2011 (the “Term”); provided that if neither party terminates
this Agreement by delivering written notice to the other party at least thirty
(30) days prior to the then-existing termination date, this Agreement shall
automatically renew on a year-to-year basis for successive twelve (12) month
periods.

 

- 1 -



--------------------------------------------------------------------------------

3. Manager’s Duties and Powers.

(a) General Scope. Except as otherwise set forth herein, Manager shall manage,
coordinate and supervise the conduct of the business and affairs pertaining to
the operation, maintenance and management of the Property (collectively the
“Management Activities”). The Management Activities shall be conducted
(hereinafter referred to as “Management Standards”) (i) in a manner consistent
with the existing character, condition and level of operation and maintenance of
the Property, and (ii) with reasonable diligence under the circumstances then
prevailing that a prudent person acting in like capacity and familiar with such
matters would use in the conduct of an enterprise of like character and with
like aims. Additionally, to the extent reasonably practicable, Manager shall
conduct the Management Activities in a manner consistent with the requirements
of any Leases (as hereinafter defined), mortgages, deeds of trust, certificates
of occupancy, permits, licenses, consents or other recorded and unrecorded
agreements (collectively, “Key Documents”) now or hereafter affecting the
Property to the extent that true and correct copies of such Key Documents have
been delivered to Manager. To the extent Manager is uncertain of its obligations
under any Lease or Key Document, Manager shall have the right (if Manager has
requested Owner to explain Manager’s obligations and Owner has either failed to
do so or Manager, in good faith, disagrees with Owner’s interpretation) to
engage legal counsel at Owner’s expense (within the limitations of the Approved
Annual Budget (as defined in Paragraph 5)) and to rely upon the advice of such
counsel. Manager shall have no authority to and may not execute any mortgages or
deeds of trust on Owner’s behalf. Unless otherwise instructed by Owner in
writing, Manager shall have the right to execute Leases on Owner’s behalf,
provided that such Leases are consistent with general leasing parameters
approved by Owner and provided that Manager shall not without Owner’s consent
execute any Major Tenant Lease under (and as defined in) that certain Agreement
of General Partnership of Westcore Jay Partners (“Westcore Jay”), dated the date
hereof (the “Westcore Jay Partnership Agreement”), by and between Dividend Jay,
LLC and WP Jay, LLC. Manager shall have such responsibilities, and shall perform
and take, or cause to be performed or taken, such services and actions
customarily performed or taken by managing agents of comparable office building
complexes and as shall be necessary or advisable for the proper conduct of the
Management Activities in accordance with the Management Standards, including,
without limitation, the duties set forth in Paragraphs 3(b) through (o) below,
subject, however, to the limitations set forth in this Agreement. Unless
otherwise specifically provided in this Agreement, all services and actions that
Manager is required or permitted to perform or take, or cause to be performed or
taken, under this Agreement in connection with the Management Activities shall
be performed or taken, as the case may be, on behalf of Owner and at Owner’s
sole expense, and within the limitations of the Approved Annual Budget.

(b) Rent Bills and Collections.

(i) Unless otherwise instructed by Owner, Manager shall prepare and deliver to
all persons, firms and entities occupying or using space in the Building(s)
(individually, a “Tenant” and collectively “Tenants”) monthly bills setting
forth all rent, escalation payments, common area maintenance payments and other
amounts payable by such Tenants (collectively, “Rent”) under the terms of their
respective leases or license, occupancy or similar agreements

 

- 2 -



--------------------------------------------------------------------------------

(individually, a “Lease” and collectively, “Leases”). Such bills shall be
accompanied by such other information and materials as Owner is required to
furnish such Tenants under their respective Leases. Manager shall use reasonable
efforts to collect all Rent, but shall not seek to dispossess any Tenant or
initiate legal action without Owner’s prior written consent. Unless otherwise
instructed by Owner, all Rent, security deposits or other sums collected by
Manager from Tenants shall be deposited in an insured account in the name of
Owner. Notwithstanding anything to the contrary provided herein, Owner retains
the right to require Manager to utilize a lockbox arrangement or such other
arrangement mutually satisfactory to Owner and Manager.

(ii) Manager shall take all such actions as Manager shall deem necessary or
advisable to enforce all rights and remedies of Owner under the Leases or to
protect the interests of Owner, including, without limitation, the preparation
and delivery to Tenants of all “late payment,” default and other appropriate
notices, requests, bills, demands and statements. Owner reserves the right,
however, to direct Manager not to take any such actions or deliver any such
letters. Manager shall have the right in its good faith discretion to retain
counsel, collection agencies and such other persons and firms as Manager shall
deem appropriate or advisable to enforce, by legal action, the rights and
remedies of Owner against any Tenant in default in the performance of its
obligations under a Lease, provided that, Manager shall not, without the prior
consent of Owner, authorize the filing of any lawsuit against any Tenant or any
other person in connection with any Lease or other matter relating to the
Property. Manager shall keep Owner informed on a regular basis of the progress
of all legal actions.

(c) Employees. To the extent necessary for the conduct of the Management
Activities, Manager shall hire qualified personnel who, in each instance, shall
be employees of Manager (and not of Owner). Manager shall direct and supervise
all personnel hired by Manager in the performance of their duties. If Owner is
dissatisfied with the performance of any of Manager’s employees, Owner shall
specify to Manager the cause of such dissatisfaction and Owner and Manager shall
thereafter cooperate to amicably resolve to the mutual satisfaction of the
parties hereto any concerns reasonably raised by Owner, provided that Owner
shall not have the right to require Manager to terminate any particular
employee. Manager shall use commercially reasonable care in the selection and
supervision of all employees and, having used such care, Manager shall have no
responsibility or liability to Owner or any other person for any act or
omission, tortious or otherwise, of any employee.

(d) Professionals and Contractors. To the extent Manager reasonably deems
necessary in connection with the Management Activities, and unless otherwise
instructed by Owner, Manager may (i) execute on Owner’s behalf written contracts
with architects, engineers, accountants, attorneys, tradesmen and other
independent contractors (collectively, the “Third Parties”) to perform services;
(ii) supervise the administration and monitor the performance of all work to be
performed and services to be rendered under all such contracts with Third
Parties; and (iii) if Manager may lawfully do so, discharge and terminate the
services of any one or more of such Third Parties; provided, however, that
(x) any such contract having a term in excess of one year must be terminable by
Owner on no more than 30 days’ notice without cause; (y) the nature and cost of
the services to be contracted for are included in the then current Approved
Annual Budget; and (z) any such contract with an Affiliate (as defined in the
Westcore Jay Partnership Agreement) of Manager shall be subject to Owner’s prior
written approval. To the

 

- 3 -



--------------------------------------------------------------------------------

extent that Manager is required by the next following paragraph of this
Paragraph 3(d) to submit any service contracts for repetitive services (e.g.,
janitorial, landscaping, window washing) to competitive bidding, Manager shall
so submit such contracts for competitive bidding no less frequently than once
every three years. Manager shall use due care in the selection and supervision
of all such Third Parties and, having used such care, shall have no
responsibility or liability to Owner or any other person for any act or
omission, tortious or otherwise, of any such Third Party.

Manager shall submit any item of work or purchase (except in an emergency) to
competitive bidding (i) upon the request of Owner, or (ii) if such item of work
or purchase is reasonably anticipated to cost in excess of $20,000.00 whether or
not such item is included in the Approved Annual Budget. Where competitive
bidding is required pursuant to this Agreement, the following provisions shall
be applicable:

(i) A minimum of two (2) written bids shall be obtained if the contract provides
for payments in excess of $20,000 and less than $30,000. Notwithstanding the
foregoing, (x) contracts providing for payment in excess of $20,000 where one of
the bidding parties has obtained two or more contracts from Manager providing
for payments in excess of $20,000 within the previous 12 months and
(y) contracts providing for payments in excess of $30,000 will, in either such
case, require a minimum of three (3) bids.

(ii) Each bid shall be solicited by Manager in a form intended to elicit
uniformity in bid quotes.

(iii) Unless Owner requires otherwise, Manager may accept any qualified bid
without prior approval from Owner if the expenditure is contemplated by the
Approved Annual Budget and will not result in exceeding the anticipated
expenditure in the Approved Annual Budget for that work or purchase; provided,
however, if Manager accepts other than the lowest qualified bid, Manager shall
adequately support, in writing, its selection.

(iv) Manager shall maintain adequate records of its compliance with the
foregoing competitive bidding procedure.

(v) The foregoing bidding requirements shall not apply to the employment or
retention of consultants and professionals (nor shall Owner’s consent be
required for such employment or retention) to the extent such expenditures are
in accordance with the Approved Annual Budget.

(e) Maintenance.

(i) Manager shall cause the Property to be maintained in a manner consistent
with the Management Standards.

(ii) To the extent of the capacity of all equipment and systems located in or
servicing the Property, and to the extent that funds are provided by Owner,
Manager shall cause all such equipment and systems to be operated effectively
and maintained in good repair and in a manner consistent with the Management
Standards, and Manager shall cause to be provided or made available to Tenants
those services which Owner is required to provide or make available under the
Leases.

 

- 4 -



--------------------------------------------------------------------------------

(iii) Unless otherwise instructed by Owner, Manager may execute on Owner’s
behalf such service and maintenance contracts as shall be necessary or
appropriate for the operation and maintenance of the Property in a manner
consistent with the Management Standards and the requirements of Paragraph 3(d)
above, including the equipment and systems located in or servicing the
Improvements (including, without limitation, contracts for utilities, telephone
service, window cleaning, landscape maintenance, rubbish removal, fuel,
security, food vending and vermin extermination). Manager shall purchase,
pursuant to an Approved Annual Budget or as otherwise approved by Owner, all
supplies, materials, tools and equipment as are necessary or appropriate for the
operation and maintenance of the Property in accordance with the Management
Standards. All such supplies, materials, tools and equipment shall belong to and
shall be the property of Owner and may be used only for the benefit of the
Property.

(f) Repairs. Manager shall cause all repairs to be made to the Improvements and
all equipment and systems located in or servicing the Property and, pursuant to
the terms of the Leases or as otherwise approved by Owner, shall cause such
interior alterations and decorations to be made to the Improvements as are
reasonably necessary or advisable for the operation and maintenance of the
Improvements in accordance with the Management Standards. Notwithstanding the
cost limitations set forth in Paragraph 4(a) of this Agreement, Manager may
cause to be made all repairs which Manager believes in good faith are
immediately necessary for the preservation or protection of the Improvements or
the safety of Tenants and other persons in or on the Improvements, or are
otherwise reasonably required to avoid the suspension of any necessary services
in the Building(s) without Owner’s prior approval and without being limited by
the Approved Annual Budget (but Manager shall use commercially reasonable steps
to effect such repairs in a cost effective manner given the circumstances);
provided, however, that in each such instance Manager shall, before causing any
such emergency repair to be made, use reasonable efforts under the circumstances
to notify Owner of the emergency situation and obtain its approval of such
repair. If Manager cannot notify Owner of the emergency situation before
commencing the emergency repair, it shall notify Owner of the emergency
situation and the repair made to correct it as soon as reasonably possible
thereafter.

(g) Supervision of Tenants.

(i) Manager shall plan and coordinate the moving in and moving out of Tenants in
the Building(s) and, unless instructed by Owner to the contrary, shall manage
and supervise all construction, alteration and decoration work Owner is required
under Leases or chooses to perform for Tenants.

(ii) Manager shall receive and use reasonable efforts to attend to and resolve
all complaints of Tenants and shall attempt to resolve any complaints, disputes
or disagreements by or among Tenants, but shall not expend more than $20,000 in
each instance, or $30,000 in the aggregate in any calendar year, to settle any
dispute with a Tenant without the prior consent of Owner.

 

- 5 -



--------------------------------------------------------------------------------

(iii) Manager shall monitor the operation of all Tenants to determine their
compliance with the terms and provisions of their respective Leases, including,
without limitation, the “Rules and Regulations” of the Building(s). Manager
shall notify the respective Tenants of any violations of such Leases and use
reasonable efforts to cause such Tenants to correct such violations promptly.
Manager shall notify Owner of any ongoing material violations by Tenants of
their Leases.

(h) Insurance.

(i) Owner shall obtain and maintain all such insurance coverage as Owner is
required to carry under Paragraph 7 of this Agreement, as well as such other
insurance as is provided for by the Approved Annual Budget or is required under
any Key Document or is otherwise requested by Owner. If requested by Owner,
Manager shall monitor the insurance coverage of Owner. Manager shall prepare and
file all reports, claims, notices and other documents required in connection
with all policies of insurance carried by Owner and any claims thereunder.
Manager shall advise Owner of any material casualty to the Improvements or of
any material claims asserted by third parties of which Manager has actual
knowledge for personal injury or property damage. Any casualty to the
Improvements resulting in damages exceeding $50,000 or any claim by a third
party for more than $200,000 shall be deemed material for purposes of this
Paragraph 3(h)(i). Manager shall take such steps as Owner shall reasonably
require to adjust and settle any casualty insurance claims, provided that
Manager shall not agree to any settlement over $200,000 without the prior
written consent of Owner.

(ii) Manager shall monitor the insurance coverage of all Tenants and Third
Parties specified under the terms of the Leases or contracts with such Tenants
or Third Parties, as the case may be, and verify that such insurance coverages
comply with the applicable Lease or contract. Manager shall review such
contracts to determine whether such contracts require such types and amounts of
insurance as are customarily required of such Third Parties.

(iii) Notwithstanding anything to the contrary in this Agreement, Owner
acknowledges and agrees that Owner will obtain all required insurance, and
Manager shall not be liable to Owner for failure to obtain insurance. Without
limiting the generality of the foregoing, Manager will not be liable to Owner
for failure to obtain or maintain insurance if (i) such failure is a result of
Owner’s failure or refusal to approve insurance reasonably proposed by Manager
or (ii) such failure is a result of the failure of Owner to provide sufficient
funds to pay for such insurance (it being agreed that Manager shall not have an
obligation to provide its own funds in respect thereof). In addition, Manager
shall in no event be liable to Owner for (A) the failure of an insurance
provider to make payments in respect of a policy of insurance or (B) for any
uninsured matter (except to the extent that such uninsured matter is in
violation of the foregoing insurance obligations of Manager). In addition,
Manager shall in no event be liable to Owner if insurance coverage is not
reasonably obtainable or obtainable at a reasonable cost.

(i) Advertising – Public Relations. Manager, at the expense of and with the
prior approval of Owner (or as otherwise specifically provided for in the
Approved Annual Budget), shall place such advertisements and shall generally
supervise and attend to all promotional matters pertaining to the operation of
the Property as Manager shall deem advisable. Unless

 

- 6 -



--------------------------------------------------------------------------------

otherwise directed by Owner, Manager shall represent Owner in connection with
all matters of general public interest that pertain to the Property and shall
attempt to amicably resolve any complaints, disputes or disagreements in
connection therewith as promptly as is reasonably possible.

(j) Compliance with Laws. Manager shall use reasonable efforts to cause the
Tenants and Third Parties to take or shall otherwise take such actions with
respect to the Property as shall be reasonably necessary to comply with all the
Key Documents, the legal requirements applicable to the Property and the
requirements of any insurance company insuring the Property that have been
disclosed to Manager or of which Manager otherwise has knowledge. Manager shall
use reasonable efforts, on behalf of Owner (and at Owner’s sole cost and
expense), to comply with all the Key Documents and legal requirements applicable
to Owner with respect to the Property. If Manager is uncertain regarding the
applicability of any legal or other requirements affecting the Property, Manager
shall have the right (if Manager has requested Owner to explain Manager’s
obligations and Owner has either failed to do so or Manager, in good faith,
disagrees with Owner’s interpretation) to engage legal counsel at Owner’s
expense (within the Approved Annual Budget) and to rely upon the advice of such
counsel. Notwithstanding anything to the contrary set forth in this Paragraph
3(j), Manager shall have no liability to Owner or any other person with respect
to any legal requirements applicable to or otherwise binding upon any Tenant. If
Manager receives any notice of a violation of any Key Document or legal
requirement, Manager shall promptly notify Owner and furnish copies of such
notice. Unless the cost of compliance exceeds the amounts allocated therefor in
the Approved Annual Budget, Manager shall remedy the noncompliance and use
commercially reasonable efforts to avoid any penalty to which Owner may be
subject by reason of the noncompliance. Manager shall provide Owner with
evidence that the non-compliance has been remedied.

Notwithstanding the cost limitations set forth in Paragraph 4(a) of this
Agreement, Manager may, without Owner’s prior written approval, take or cause to
be taken any such actions without limitation as to cost if failure to do so
would or might, in Manager’s good faith judgment, expose Owner or Manager to
criminal liability; provided, however, that in each such instance Manager shall,
before taking or causing to be taken any such action, use reasonable efforts
under the circumstances to notify Owner of the need for such action and to
obtain Owner’s approval. If Manager is unable to notify Owner and obtain its
prior approval for any action it takes pursuant to the preceding sentence, it
shall notify Owner of such action as soon as possible thereafter. Manager and
Owner shall each promptly notify the other of any violation, order, rule or
determination affecting the Property of any governmental authority or Board of
Fire Underwriters or similar agency.

(k) Taxes. Owner or Manager, whichever receives tax bills, shall timely provide
to the other such bills for real estate, personal property, and all other taxes
and assessments, if any, against the Property, and Manager will assist and
cooperate with Owner, at Owner’s sole cost and expense, in connection with all
such taxes and any other Impositions (as defined below) in all ways reasonably
requested by Owner, including applications or petitions of Owner for reduction
of taxes or assessments. As used herein, “Impositions” shall mean all taxes,
assessments, special assessments, rents and charges for any easement or
agreement maintained as part of or for the benefit of the Property, use and
occupancy taxes and charges, water and sewer

 

- 7 -



--------------------------------------------------------------------------------

charges, rates and rents, charges and fees for vaults, charges for public and
private utilities, excises, levies, license and permit fees and other
governmental charges, general and special, ordinary and extraordinary unforeseen
and foreseen, of any kind and nature whatsoever which at any time prior to or
during the term of this Agreement may be assessed, levied, confirmed, imposed
upon or grow or become due and payable out of or in respect of, or become a lien
on, (A) the Property or any part thereof or any appurtenances thereto, or the
sidewalks, streets or vaults adjacent thereto or upon any personal property
located on, or used in connection with, the Property, (B) the rent, income or
other payments received by or for the account of Owner or anyone claiming by,
through or under Owner, (C) any use or occupation of the Property, (D) such
franchises, licenses and permits as may be appurtenant to the use of the
Property and (E) any document to which Owner is a party transferring an interest
or estate in the Property.

(l) Waivers of Liens. With respect to work undertaken by or at the direction of
Manager, and provided that funds are made available for such purpose by Owner,
Manager shall use all reasonable efforts to obtain all waivers of liens
necessary to keep the Property free and clear of all mechanics’ and
materialmen’s liens in connection with any work to be performed on the Property,
and Manager shall not make any payment for material lienable work without first
using all commercially reasonable efforts to obtain an appropriate lien waiver
from the general contractor (it being acknowledged and agreed that Manager shall
have no obligation hereunder to obtain lien waivers from any subcontractors). If
Manager becomes aware of the filing of any mechanic’s or materialmen’s lien
against the Property, it shall promptly advise Owner in writing and shall, at
Owner’s request, take such steps as Owner may direct in order to cause such lien
to be bonded over or otherwise discharged of record. Manager shall monitor any
construction activities by Tenants and use commercially reasonable efforts to
ensure compliance by Tenants with any Lease provisions relating to liens. In no
event shall Manager have liability to Owner for payment in respect of any such
lien, nor shall Manager be in default hereunder be virtue thereof, unless
Manager has failed to comply with this Paragraph 3(l).

(m) Leasing.

(i) Owner shall retain brokers upon terms and conditions generally prevailing in
the market in which the Property is located. Manager will provide to Owner
quarterly leasing activity reports for any and all space being marketed. Manager
agrees to use its reasonable and good faith efforts to have the Property fully
rented to Tenants acceptable to Owner and at rates and on other terms acceptable
to Owner, and, in connection therewith, Manager shall oversee brokers and assist
to seek to secure and negotiate Leases and renewals of leases at appropriate
times, in accordance with the leasing guidelines as determined by Owner from
time to time. Manager shall keep Owner informed on a regular basis as to the
progress of all significant negotiations. Owner shall provide Manager with a
standard form lease, consistent with other forms of office building leases, to
be used in all Lease negotiations. Except as otherwise provided in this
Agreement or as the Manager is otherwise instructed by Owner, Owner shall
execute all Leases and Lease amendments.

(ii) Owner shall deliver to Manager copies of all Leases and any modifications
or renewals thereof.

 

- 8 -



--------------------------------------------------------------------------------

(n) Payments of Expenses; Rebates.

(i) If requested by Owner, Manager shall forward all billing statements and
invoices for property management and operation to Owner after Manager approves
the same. Owner reserves the right to pay any third parties directly based on
invoices received by Manager or Owner. Unless otherwise specified herein, all of
Manager’s compensation under this Agreement shall be paid on a monthly basis as
described herein.

(ii) Manager shall use reasonable efforts to obtain for Owner all discounts,
rebates and other favorable terms that may be available to Manager in connection
with any costs or expenses Manager shall incur under this Agreement. All such
discounts, rebates and other favorable financial arrangements shall accrue
solely to the benefit of Owner and may not be retained by Manager.

(o) Assistance with Proposed Sale. At Owner’s request, Manager agrees to
cooperate with and assist Owner in any attempt (s) by Owner (i) to sell or
otherwise transfer any or all of its interest in the Property, or (ii) to obtain
financing in connection with its Ownership of the Property. Such cooperation
shall include, without limitation, as reasonably requested by Owner: answering
prospective purchasers’ and lenders’ questions about the Tenants, the Leases or
any other matter involving the Property; preparing rent roll and financial
reports; preparing a list of all personal property used at the Property or in
its operation; preparing schedules of contracts and other schedules; and
obtaining estoppel certificates and subordination agreements from Tenants with
respect to any such transfer or financing. Such cooperation shall not, however,
require Manager to make representations or warranties or enter into agreements
with any party other than Owner.

4. Limitations on Manager’s Powers and Authority.

(a) Limitation on Expenditures. Except to the extent provided for in any
Approved Annual Budget or as otherwise specifically provided in this Agreement
with respect to emergency situations or otherwise, Manager shall not, without
the prior written approval of Owner, incur any single expense (or group of
related expenses) for a repair, alteration, service, supply or other matter
whatsoever which would involve a cost in excess of $50,000.

(b) Prohibited Action. Unless Owner otherwise directs in writing or any
governmental authority directs Manager, Manager shall not, and shall have no
authority to, take any action in contravention of this Agreement.

5. Budgets.

Except with respect to emergency expenditures (as and to the extent herein
provided) or as otherwise expressly provided herein, Manager shall not incur any
costs or expenses (excluding costs and expenses for which Owner will be
reimbursed by Tenants) in connection with the operation and maintenance of the
Property during any calendar year (an “Operating Year”), except within the
limitations established by the Approved Annual Budget for such Operating Year.
The first Operating Year shall be the period from the date hereof through
December 31, 2006. For the purposes hereof, the term “Approved Annual Budget”
shall mean the “Approved Annual Budget” as defined in the Westcore Jay
Partnership Agreement.

 

- 9 -



--------------------------------------------------------------------------------

6. Books, Accounts, Records, Reports and Remittances.

(a) Books and Records. Manager shall establish and maintain customary records
and documentation pertaining to the operation and maintenance of the Property.
If directed by Owner, all accounting and reporting functions shall be handled,
and all corresponding records maintained, in Owner’s office. All books, records,
files and documentation relating to the Property shall be and remain the
property of Owner, and shall be delivered to Owner within a reasonable period of
time after request or termination of this Agreement, whichever shall first
occur.

(b) Bank Accounts. Manager shall establish in the name of Owner, and in
accordance with the requirements of which Owner notifies Manager in writing of
any lenders holding a security interest in all or a portion of the Property, one
or more bank accounts into which shall be deposited all rent and other sums
received by Manager or its agents from or in connection with the Property and
from which the expenses of the Property, including Manager’s fees hereunder,
shall be paid.

(c) Security Deposits. Unless otherwise instructed by Owner, Manager shall
deposit all security deposits in an account in the name of Owner. To the extent
not delivered to Owner’s lender in accordance with Owner’s loan documents,
Manager shall forward to Owner any letters of credit which are received as
security for Leases.

(d) Reports. For each Operating Year, Manager shall send the reports described
below to Owner within the time periods set forth below. If Manager fails to
timely provide any of the reports below, Owner shall be entitled to injunctive
relief as its sole remedy (it being acknowledged and agreed by the parties that
Owner shall not be entitled to monetary damages for failure to timely provide
any reports, nor shall same constitute a default for purposes of Paragraph 9(a)
hereof:

(i) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the close of each Operating Year, a consolidated balance
sheet of Owner as of the end of such Operating Year together with related
consolidated statements of income and partners capital, cash flows and changes
in financial position for such Operating Year, all in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the prior Operating Year and all prepared in accordance with
generally accepted accounting principles applied on a consistent basis.
Notwithstanding the foregoing, the parties acknowledge and agree that the
financial statements will not include straight line rent and bad debt reserves.

(ii) Monthly Reports. Manager will close the books of Owner on the twenty-fifth
(25th) of each month (provided that within fifteen days after the end of each
calendar quarter Manager shall, to the extent not previously provided, provide
information for the full quarter-ending month, including any stub period) and,
by the tenth (10th) day of the following month, will send to Owner monthly
reports (which shall include information that is available under Manager’s
standard financial reporting package as more specifically described in Exhibit
B). All such monthly financial statements shall be subject to year-end
adjustments.

 

- 10 -



--------------------------------------------------------------------------------

(iii) SEC Reporting. Manager shall provide, or cause to be provided, to Owner
copies of and shall grant Owner access to, such factual information (the
“Disclosure Information”) as may be reasonably requested by Owner and is in
Manager’s possession to enable Dividend Capital Total Realty Trust (“Dividend
Capital”) to make the necessary filings as and when such filings with the
Securities and Exchange Commission are required and to otherwise permit Dividend
Capital to comply with laws applicable to public companies, generally. Manager
shall allow or cause its Affiliates to allow Owner’s and Dividend Capital’s
auditors to conduct such audits of Owner and the Properties and shall cooperate
(at no cost to Manager or its Affiliates) with Owner’s and Dividend Capital’s
auditors in the conduct of such audits. Neither Manager nor its Affiliates shall
have any obligation to assume any liability as a result of such cooperation, and
Owner acknowledges and agrees that all Disclosure Information delivered by
Manager or its Affiliates to Owner, Dividend Capital or their respective
auditors is delivered as a convenience only and without representation and
warranty with respect thereto, and that any reliance on or use of such
Disclosure Information shall be at the sole risk of Owner, Dividend Capital or
such auditors, as the case may be. Without limiting the generality of the
foregoing, Owner acknowledges and agrees that none of Manager, any of its
Affiliates or the person or entity which prepared such Disclosure Information
delivered to Owner, Dividend Capital or their respective auditors shall have any
liability to Owner, Dividend Capital or any other person for any inaccuracy in
or omission from any Disclosure Information. Manager shall be reimbursed, at
cost, by Owner for any other time spent on preparing and delivering such
Disclosure Information to the extent the same is not a part of Manager’s
standard financial reporting package as more specifically described in Exhibit B
and has been requested by Owner, Dividend Capital or their respective auditors.

(e) The appropriate personnel of Manager shall, at no cost to Dividend Capital
or Owner, make themselves reasonably available to Dividend Capital’s or Owner’s
respective accounting personnel and their respective auditors to allow them to
conduct such financial reviews as are appropriate for public companies.

(f) Accounting. Owner agrees that all accounting and reporting functions of
Manager shall be performed pursuant to Manager’s standard reporting and
accounting procedures (as described on Exhibit B attached hereto) and on
Manager’s accounting software existing as of the date hereof (which is currently
Yardi), as the same may be modified by Manager at Manager’s discretion. In the
event that pursuant to the provisions of this Agreement or otherwise Owner or
Dividend Capital requires any accounting or reporting to be performed by Manager
beyond that which is included in Manager’s standard accounting and reporting
procedures as described above (including, without limitation, any upgrades
and/or conversion to Manager’s systems necessary to translate such accounting
and reporting information or functions to Dividend Capital’s platform), then, as
provided for in the Westcore Jay Partnership Agreement, the cost thereof shall
be borne by Dividend Capital and shall not be an expense of Owner or Manager.

 

- 11 -



--------------------------------------------------------------------------------

7. Insurance.

(a) Owner shall maintain a policy of public liability insurance for property
damage and personal injury (including death) in an amount of not less than the
greatest of (i) $2,000,000 combined single limit, (ii) such amount as is
required by any lender holding a security interest in any portion of the
Property, and (iii) such amount as is customary in the market in which the
Property is located. Owner, Owner’s designees and Manager, as well as any person
or entity reasonably designated by Manager (including, without limitation, any
subagents retained by Manager with respect to the management and/or leasing of
the Property) shall be named as insured parties under such policy. Owner shall
also maintain customary types and levels of casualty insurance covering the
Property.

(b) Manager shall maintain or cause to be maintained, at its sole cost and
expense, (i) all legally required insurance coverage relating to its employees,
including, but not limited to, Workers Compensation, Employers Liability and
Non-Occupational Disability Insurance, (ii) “All Risk” property insurance on
Manager’s personal property including but not limited to fixtures, furnishings,
equipment, furniture, inventory and stock; (iii) commercial general liability
with a per occurrence limit of not less than $1,000,000 and $2,000,000 general
aggregate; (iv) business auto liability with a per accident limit of not less
than $1,000,000 covering all owned, non-owned and hired vehicles used in
connection with the Property; (v) professional liability insurance with a per
occurrence limit of not less than $1,000,000; and (vi) Crime/Employee Dishonesty
Insurance covering all employees and officers of Manager who may handle, have
access to, or be responsible for, Owner’s monies with a limit of no less than
$500,000.

8. Compensation – Property Management Fee and Construction Management Fee.

(a) Amount and Payment. As its compensation for the performance of its
obligations under this Agreement, Owner shall pay Manager the fees described in
this Paragraph 8.

(b) Gross Income. For the purposes of this Paragraph 8, the “gross income
actually collected from the operation of the Property” for any month shall
include all sums which Owner actually receives under Leases or otherwise from
the operation of the Property for such month as (i) fixed rent (as the same may
be increased under any Lease by any consumer price index or other escalation
mechanism), (ii) late rental payment penalties under Leases, (iii) lease
cancellation payments made by Tenants, (iv) parking revenues, and (v) any other
fees, charges or other payments for the use or occupancy of Owner’s property or
for any services, equipment or furnishings provided in connection with and
ancillary to such use or occupancy, including tax and expense escalation and
pass-through payments required under Leases. The term “gross rentals actually
collected from the operation of the Property” shall exclude (x) the amount of
any construction costs reimbursed by Tenants (but construction costs that are
amortized and paid over time or are included as increased or additional rent or
other fees paid by Tenants shall not be so excluded) and (y) any security
deposits, except to the extent such security deposits are applied to the payment
of rent.

(c) Property Management Fee. Owner shall pay Manager a market-level property
management fee not to exceed five percent (5%) of gross income actually
collected from the

 

- 12 -



--------------------------------------------------------------------------------

operation of the Property. Such fee shall be payable on a monthly basis, in
arrears, no later than the tenth (10th) day of each month based on the prior
month’s gross income actually collected from the operation of the Property.

(d) Construction Management Fee. Manager shall receive a fee for arranging for
the bidding, contracting, inspecting, reporting and coordinating of any
remodeling and construction requested by Owner which occurs on or about the
Property, including, without limitation, tenant common areas. Said fee for the
above services shall be calculated in the manner set forth on Exhibit A attached
hereto. In the event that any of such work is requested by Owner, Manager shall
be responsible for selecting the general contractor and monitoring the
contracting and completion of the improvements within the guidelines specified
in the general contractor’s and subcontractors’ bid proposals and shall use
reasonable efforts to ensure that said contractors exercise due diligence within
the time frame so specified, provided that Manager shall not be financially
liable for, or otherwise be in default hereunder as a result of, any delays
which cause any completion dates to be missed.

(e) Reimbursement of Expenses. Without limiting the compensation payable under
this Paragraph 8, Manager shall be reimbursed for all out-of-pocket costs
incurred by Manager in connection with its performance of its obligations
hereunder, including, without limitation, the salaries and benefits payable to
on-site employees or with respect to any other employees of Manager or any
Affiliate thereof performing services with respect to the Property (provided
that, with respect to any employees who also perform services for properties
other than the Property, equitable allocations shall be made to the Property),
monthly lease payments for on-site management office, the cost of all supplies,
materials, tools and equipment, the cost of data processing and accounting, and
all reimbursable expenses payable under any sub-management or leasing agreements
(but not sub-management fees or similar fees thereunder), all subject to the
limitations of the Approved Annual Budget or as otherwise approved in writing by
Owner. Without limitation of the foregoing, Manager shall be reimbursed for any
costs or expenses that pertain to duties performed by Manager that are beyond
the scope of duties typically and customarily performed by property managers
managing real property similar to the Property in the locality in which the
Property is situated to the extent such costs and expenses are pre-approved in
writing by Owner (whether or not such costs and expenses are included in the
Approved Annual Budget). Notwithstanding any other provision herein or in any
Approved Annual Budget, the following costs shall not be reimbursable by Owner
to Manager:

(i) costs relating to bookkeeping services required to be performed by Manager
hereunder that are a part of Manager’s standard financial reporting package as
more specifically described in Exhibit B, unless such costs are approved by
Owner in writing to Manager (provided that in the event of any conflict between
the provisions of Paragraph 6 hereof and this clause (i), then the provisions of
Paragraph 6 shall control);

(ii) salaries and payroll expenses of Manager’s executives.

(iii) salaries and payroll expenses of Manager’s non-executive personnel, except
maintenance personnel billed on an hourly or other periodic basis and subject to
the limitations in the Approved Annual Budget, except to the extent such
expenses are paid or reimbursed by Tenants;

 

- 13 -



--------------------------------------------------------------------------------

(iv) except as otherwise provided in this Paragraph 8, Manager’s off-site
overhead and general administrative expenses, except that long distance
telephone, fax, overnight delivery, courier, registered mail, copying,
entertainment (such entertainment expenses being subject to Owner’s prior
approval), uniforms, two-way radios, document storage and retrieval for
financial records pertaining to the Property and/or Owner, and computer and
technology expenses (including, without limitation, software licensing) where
such charges are directly related to the operation of the Property, shall be
reimbursable by Owner;

(v) premiums for insurance required to be maintained by Manager or any of its
subcontractors hereunder; and

(vi) except as otherwise provided in this Paragraph 8, costs of Manager’s
principal and branch offices, except any on-site office maintained on the
Property by Manager.

9. Termination.

(a) Termination for Cause or Default.

(i) If either Owner or Manager shall default in the performance of any of its
material obligations or breach their respective representations and warranties
under this Agreement, the other party (“Non-Defaulting Party”) shall provide the
defaulting party (“Recipient”) with written notice thereof setting forth the
nature of the default, and the Recipient shall have (i) ten (10) days to cure a
monetary default or (ii) thirty (30) days to cure a non-monetary default;
provided, however, that if the nature of the alleged non-monetary default is
such that it cannot reasonably be cured within thirty (30) days, the Recipient
may cure such default by commencing in good faith to cure such default promptly
after its receipt of such written notice and thereafter prosecuting the cure of
such default to completion with diligence and continuity. If the recipient does
not cure the default within the grace period specified in the preceding
sentence, the Non-Defaulting Party may elect to terminate this Agreement upon
five (5) days written notice and, upon the expiration of such five-day period,
this Agreement shall terminate, and, regardless of whether the Non-Defaulting
Party elected to terminate the Agreement, the Non-Defaulting Party shall have
the right to pursue all other legal remedies to which the Non-Defaulting Party
may be entitled.

(ii) In the event of “cause”, Owner may elect to terminate this Agreement upon
five (5) days written notice and, upon the expiration of such five-day period,
this Agreement shall terminate. As used herein, “cause” shall mean that (x) Marc
Brutten, Owen Frost and/or Don Ankeny is found, by final determination of a
court of competent jurisdiction, to have committed fraud against Owner or
misappropriation of Owner’s funds, (y) Manager makes a voluntary filing for
protection under the bankruptcy laws, or (z) either (1) Manager is not
controlled by one or more of Marc Brutten, Owen Frost and/or Don Ankeny (or, if
all of the foregoing individuals are disabled or deceased, other individuals
currently or at any future time associated with Manager and reasonably
acceptable to Owner), or (2) at least fifty percent (50%) of Manager is not
owned, directly or indirectly, by one or more of such individuals, Manager’s
employees (or

 

- 14 -



--------------------------------------------------------------------------------

employees of Affiliates of Manager), their immediate family members and/or trust
and estate planning vehicles established for the benefit of the family members
of any of such individuals.

(iii) Notwithstanding anything to the contrary contained herein, Owner shall
have the right to terminate this Agreement upon the giving of thirty (30) days
prior written notice to Manager if WP Jay, LLC, a Delaware limited liability
company, is removed as managing partner of Owner for “Cause”, as such term is
defined, and in accordance with the procedures set forth, in the Westcore Jay
Partnership Agreement.

(b) Termination At-Will.

(i) Notwithstanding anything to the contrary contained herein, Manager shall
have the right to terminate this Agreement, upon the giving of sixty (60) days
prior written notice to Owner, without cause and for any or no reason
whatsoever, and without the payment of any cancellation penalty (it being agreed
that, in the event of any such termination, Manager shall nevertheless be
entitled to be paid all amounts due and owing hereunder through and including
the effective date of termination).

(ii) Notwithstanding anything to the contrary contained herein, Owner shall have
the right to terminate this Agreement without cause and for any or no reason
whatsoever, upon the giving of thirty (30) days prior written notice to Manager.
If Owner terminates this Agreement pursuant to this Paragraph 9(b)(ii) during
the initial Term of this Agreement (e.g. prior to any automatic renewals), Owner
shall, within fifteen (15) days of the giving of such notice, pay to Manager as
a termination fee, an amount equal to one year’s fees which would have otherwise
been payable pursuant to Paragraph 8(c) (such fee to be based on the gross
income actually collected from the operation of the Property for the twelve
(12) month period ending with the last full month prior to the effective date of
such termination) (it being agreed that, (i) Owner acknowledges that, as a
result of the payment of such termination fee and the payment of the property
management fee payable pursuant to Paragraph 8(c), Manager shall have received
an amount equal to a total of up to 10% of the gross income actually collected
from the operation of the Property for the twelve (12) month period ending with
the last full month prior to the effective date of such termination, and (ii) in
the event of any such termination, Manager shall nevertheless be entitled to be
paid all amounts due and owing hereunder through and including the effective
date of termination).

(c) Partial Termination Upon Transfer of Portion of Property. This Agreement
shall automatically terminate with respect to any portion of the Property that
is sold, transferred, conveyed or otherwise disposed of by Owner effective as of
the date of such transfer, including, without limitation, pursuant to the
foreclosure of any mortgage or deed of trust encumbering all or any portion of
the Property without payment of the fee pursuant to Paragraph 9(b)(ii), but
shall remain in full force and effect with respect to all portions of the
Property not so sold, transferred, conveyed or otherwise disposed of. If all of
the Property is sold, transferred, conveyed or otherwise disposed of by Owner,
then this Agreement shall automatically terminate as of the date of such
transfer.

 

- 15 -



--------------------------------------------------------------------------------

(d) Return of Owner’s Property. Promptly following the expiration or sooner
termination of this Agreement, Manager shall pay over to Owner any balance of
funds held by Manager on Owner’s account pursuant to this Agreement. As soon as
practicable after the expiration or termination of this Agreement, Manager shall
transfer to Owner or its designee all books, records, Leases, agreements,
correspondence, keys, plans and all other documents or items relating to the
Building(s) or the Property which are in the possession of Manager. The
provisions of this Paragraph 9(d) shall survive any expiration or termination of
this Agreement.

(e) Effect of Termination. Upon any termination of this Agreement, (A) Manager
shall be entitled to be paid all amounts due and owing hereunder through and
including the effective date of such termination, (B) Owner’s appointment of
Manager hereunder shall cease and terminate and Manager shall no longer have any
authority to represent Owner or take or cause to be taken any actions on Owner’s
behalf, (C) all of Manager’s obligations hereunder shall cease, except for such
obligations as are expressly stated herein to survive such termination, and
(D) Manager shall no longer have any liability to Owner under this Agreement,
except for such liabilities as are expressly stated herein to survive such
termination.

10. Indemnification.

(a) Liability. Manager shall not be liable, responsible or accountable in
damages or otherwise to Owner for any act or omission performed or omitted by it
in good faith on behalf of Owner and in accordance with the Management Standards
in a manner believed by it in its good faith discretion to be within the scope
of authority granted to it by this Agreement.

(b) Owner’s Indemnification. In any threatened, pending or completed action,
suit, or proceeding to which Manager or any of its managers, members,
shareholders, directors, officers, principals, partners, employees or agents,
including without limitation, any subagents retained with respect to the
management and/or leasing of the Property (collectively, “Manager’s
Indemnitees”) was or is a party, or is threatened to be made a party, by reason
of holding the position of Manager (or the position of Manager’s manager,
member, shareholder, director, officer, principal, partner, employee or agent,
including without limitation, any subagent retained by with respect to the
management and/or leasing of the Property), involving an alleged cause of action
for damages arising from activities performed within the scope of Manager’s
authority under this Agreement, Owner shall indemnify, defend and hold harmless
Manager and Manager’s Indemnitees from and against any and all claims,
liabilities, damages, losses, actions, costs and expenses, including attorneys’
fees, judgments, and amounts paid in settlement, except to the extent resulting
from the gross negligence, or intentional misconduct of Manager or Manager’s
Indemnitees (it being acknowledged and agreed that Owner shall have no liability
hereunder for or in respect of any consequential, special or punitive damages).

(c) Manager’s Indemnity of Owner. Manager shall indemnify and defend Owner and
its Affiliates, together with the past, present and future trustees, partners,
directors, officers, shareholders, agents and employees of each of them
(“Owner’s Indemnitees”), against and hold Owner and such other Owner’s
Indemnitees harmless from any and all losses, costs, claims, damages,
liabilities and expenses, including, without limitation, reasonable attorneys’
fees, arising out of any action taken by Manager that is outside the scope of
this Agreement (unless

 

- 16 -



--------------------------------------------------------------------------------

otherwise authorized by Owner), any gross negligence or willful misconduct of
Manager or any of its officers, partners, directors, agents or employees, in
connection with this Agreement or Manager’s services or work hereunder (it being
acknowledged and agreed that Manager shall have no liability hereunder for or in
respect of any consequential, special or punitive damages).

(d) Effect of Insurance on Indemnitees. Notwithstanding anything to the contrary
contained herein, Manager and Owner agree that each will not make any claim
against or seek to recover from the other (or from either of their respective
managers, members, shareholders, directors, officers, principals, partners,
employees or agents) for any loss or damage to its property or the property of
others to the extent such loss or damage is covered by insurance; provided,
however, that this sentence shall be void and of no force and effect if it would
invalidate any insurance policy affecting the Property or covering Manager or
Owner.

(e) Survival. The provisions of this Paragraph 10 shall survive the expiration
or any earlier termination of this Agreement.

11. Timely Performance; Approval by Owner.

Owner and Manager shall each perform all of their respective obligations under
this Agreement in a proper, prompt and timely manner. Each shall furnish the
other with such information and assistance as the other may from time to time
reasonably request in order to perform its respective responsibilities
hereunder. Owner and Manager each shall take all such actions as the other may
from time to time reasonably request and otherwise cooperate with the other so
as to avoid or minimize any delay or impairment of each party’s performance of
its obligations under this Agreement.

12. Assignment.

Manager may not assign this Agreement in whole or in part without the prior
written consent of Owner, other than to an entity controlled, directly or
indirectly, by Marc Brutten, Don Ankeny and/or Owen Frost. Notwithstanding the
foregoing, Owner agrees that Manager may, at its sole cost and expense, delegate
any or all of its duties with respect to the Management Activities to a third
party, including, without limitation, an Affiliate of Manager or a third party
manager or a sub-manager; provided, however, that: (i) Manager shall exercise
commercially reasonable efforts to supervise such third party in the performance
of the applicable duties; (ii) the cost of employing such third party shall be
borne entirely by Manager and no part of the compensation of such third party
shall be paid by Owner (it being agreed that no such delegation shall reduce any
fees or other sums due to Manager hereunder); and (iii) such third party shall
be considered to be Manager’s agent for all purposes hereunder and at law.

13. Notices.

(a) General. Except as set forth in Paragraph 13(b) below, any and all notices
or other communications given under this Agreement shall be in writing and shall
be deemed to have been properly given when delivered, if personally delivered,
or upon the business day following delivery by Federal Express or other similar
overnight courier, or upon confirmation of facsimile

 

- 17 -



--------------------------------------------------------------------------------

delivery (provided that a copy of such facsimile shall also be sent by U.S.
Mail) and addressed to the parties at the following addresses:

If to Manager:

Wellcorp Properties, LLC

879 West 190th Street, Suite 110

Gardena, California 90248

Facsimile: (310) 324-6550

Attention: Owen Frost

with a copy at the same time to:

Duval & Stachenfeld LLP

300 East 42nd Street, Third Floor

New York, New York 10017

Facsimile: (212) 883-8883

Attention: Terri L. Adler, Esq.

If to Owner:

c/o Westcore Properties, LLC

879 West 190th Street, Suite 110

Gardena, California 90248

Facsimile: (310) 324-6550

Attention: Owen Frost

with a copy at the same time to:

Duval & Stachenfeld LLP

300 East 42nd Street, Third Floor

New York, New York 10017

Facsimile: (212) 883-8883

Attention: Terri L. Adler, Esq.

with a copy at the same time to:

Dividend Capital Total Advisors

518 17th Street, Suite 1700

Denver, Colorado 80202

Facsimile: (303) 869-4602

Attention: Gregory M. Moran

 

- 18 -



--------------------------------------------------------------------------------

with a copy at the same time to:

Seyfarth Shaw LLP

55 E. Monroe Street, 42nd Floor

Chicago, Illinois 60603

Facsimile: (312) 269-8869

Attention: Joel D. Rubin, Esq.

Any notice delivered by either party in any manner other than those described
above shall be deemed properly given when received. Either party may change its
address for the giving of notices under this Agreement by delivering to the
other party ten (10) days’ written notice of such change of address. Any notice,
delivery of which is refused, or which cannot be delivered because of a changed
address of which no notice was given, shall be deemed to have been received as
of the date of such refusal or inability to deliver.

(b) Emergency and Facsimile Notices. Either party may give the other notice of
emergency situations orally (personally, by telephone or otherwise) or by
telecopy, telex, telegram or other method.

14. Estoppel Certificate.

Within ten (10) business days after request, each party shall provide the other
party with a certificate stating whether there have been any amendments to this
Agreement, whether this Agreement is in full force and effect, and whether there
exists any uncured defaults by Owner or Manager under this Agreement, and such
other matters as such party may reasonably request.

15. Miscellaneous.

This Agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of California. This Agreement embodies the entire
agreement and understanding between the parties and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may not be modified, amended or terminated, nor may any term or
provision hereof be waived or discharged, except in writing signed by the party
against whom such amendment, modification, termination, waiver or discharge is
sought to be enforced. All of the terms of this Agreement, whether so expressed
or not, shall be binding upon the respective successors and permitted assigns of
the parties hereto and shall inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns. If any of
the provisions of this Agreement shall to any extent be invalid or
unenforceable, the remaining provisions of this Agreement shall not be affected
thereby and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law. The headings of this Agreement are for
purpose of reference only and shall not limit or otherwise affect the meaning
hereof. This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Any reference in this Agreement to any one gender,
masculine, feminine or neuter, includes the other two, and the singular includes
the plural, and vice versa, unless the context otherwise requires. Time is of
the essence of this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

16. Subordination; Limitation on Obligation of Manager.

This Agreement shall be subject to the terms of any subordination or similar
agreement entered into by and between Manager, Owner (if applicable) and any
lender holding security investment in all or any portion of the Property
(including, without limitation, any agreement executed by Owner in favor of
Wachovia Bank, N.A. Notwithstanding anything to the contrary contained in this
Agreement, if Owner is required to provide funds for, or pay for the cost of,
any matter or thing of any kind or nature in connection with the performance of
any covenant, agreement or other obligation of Manager hereunder, or if funds
are not otherwise available from the operation of the Property to provide for
the foregoing, and Owner fails to pay such cost or otherwise make such funds
available to Manager, then Manager shall not be obligated to perform any such
covenant, agreement or other obligation unless and until Owner pays such cost or
makes such funds available to Manager hereunder. In addition, if Owner fails to
provide funds to operate the Property in accordance with the Management
Standards, such failure shall constitute a default of Owner hereunder and the
provisions of Paragraph 9(a) shall apply.

[Signatures on following page]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner and Manager have executed this Management Agreement as
of the day and year first above written.

 

OWNER

WESTCORE JAY, LLC, a Delaware limited

liability company

By:  

Westcore Jay Partners, a Delaware general

partnership, its sole member

  By:  

WP Jay, LLC, a Delaware limited

liability company, its managing partner

    By:  

/s/ Manish Malhotra

    Name:   Manish Malhotra     Title:   Vice President

 

MANAGER

WELLCORP PROPERTIES, LLC, a Delaware

limited liability company

By:  

/s/ Manish Malhotra

Name:   Manish Malhotra Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Construction Management Fee Schedule

I. Capital Improvements. In accordance with the terms of Approved Annual Budgets
and upon written request and/or approval of Owner, Manager shall, from time to
time during the term hereof, at Owner’s expense, cause to be made all required
capital improvements, replacements, or repairs to the Property. All major
repairs and capital replacements shall managed on behalf of Manager by a person
who specializes in construction projects for the Manager. The Manager shall be
paid a construction management fee as set forth below:

 

Cost of Construction1

  

Construction Management Fee

$50,000 or less    5% of the amount $50,001 - $200,000    4% of the amount
between $50,001 and $200,000, plus that calculated above for lower amounts
$200,001 - $350,000    3% of the amount between $200,001 and $350,000, plus that
calculated above for lower amounts Over $350,000    2.5% of the amount above
$350,000, plus that calculated above for lower amounts

The construction management fee shall be paid upon the completion of the
construction and written acceptance of the work by the Owner or, if earlier, the
termination of such construction. The construction management fee shall be based
on the actual cost of the project, including any change orders approved by
Owner.

II. In connection with all improvements, replacements, or repairs to the
Property (the “Work”), the Manager shall do the following, each at the Owner’s
cost and expense:

A. prepare a detailed list of the Work to be performed and review the
preparation of all plans for the construction of all improvements and repairs to
the Property. Except for any Work which is anticipated to cost less than
$20,000, the plans for the Work to be performed shall be submitted to the Owner
for its approval;

B. except for any Work which is anticipated to cost less than $20,000, supervise
the preparation of all bid documents which shall be distributed to at least two
(2) contractors on Manager’s list of approved contractors;

 

--------------------------------------------------------------------------------

1 The cost of construction shall include all hard costs, soft costs,
administrative costs and any other cost relating to the applicable construction
project.

 

A-1



--------------------------------------------------------------------------------

C. except for any Work which is anticipated to cost less than $20,000, receive
all submitted bids and evaluate such bids. In evaluating the submitted bids,
Manager shall evaluate the price listed in the bid, the timeliness of the work
to be performed as stated in the bid, the reputation of the contractor
submitting the bid, and any other relevant factors that Manager determines
should be taken into account when evaluating the submitted bids. Once Manager
evaluates all the submitted bids, Manager shall recommend to Owner the bid, if
any, it believes is the best and shall explain to Owner why the recommended bid
is the best. Once Owner determines which bid to accept, Manager shall contact
the contractor with the approved bid to award the contract;

D. review, inspect, and oversee the construction of all improvements,
replacements, or repairs to the Property to determine that all said
improvements, replacements, and repairs generally comply with the construction
contract requirements and all applicable laws, including but not limited to
local building codes and ordinances, it being acknowledged and agreed that
(i) Owner shall bear the cost of any testing, inspections, or certifications
required in connection with the foregoing and (ii) Manager shall have no
liability if any improvement, replacement or repair fails to comply with any
legal or contractual requirements, so long as Manager uses commercially
reasonable efforts to oversee the contractor performing the Work);

E. determine when all improvements, replacements, or repairs to the Property are
completed;

F. except for any Work which is anticipated to cost less than $20,000 or for
Work for which a single payment will satisfy the obligation, prepare a draw
package for the disbursement of funds to the Contractor. The draw package or
single payment invoices shall be submitted to Owner for its approval;

G. ensure that all guaranties and warranties for the materials, labor, and for
work in connection with or relating to the Work shall be in the name of the
Owner or shall be assigned to Owner upon the completion of the Work; and

H. after receiving written lien waivers from all general contractors in
connection with the Work, and/or taking any and all steps necessary to release
or otherwise prevent perfection or enforcement of any liens filed or recorded
against the Property in connection with the construction of any and all material
improvements or replacements or repairs to the Property, all as reasonably
determined by Manager, and/or after receiving written approval from Owner,
disburse all funds to the proper and correct parties.

To the extent that material Work is ongoing, Manager shall provide written
reports to Owner, no less frequently than once a month, summarizing the repairs,
improvements, and replacements being constructed on the Property, as well as
such other reports with respect to construction, repair and capital improvement
projects as Owner may reasonably request. These reports shall, among other
things, summarize any material problems or issues that may arise in connection
with said construction.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Manager Standard Accounting

 

1. Asset management report;

 

2. Balance sheet;

 

3. Income statement;

 

4. Budget comparison report;

 

5. Cash flow projection;

 

6. Equity schedules;

 

7. Rent roll;

 

8. Aged receivables report;

 

9. Payable aging detail;

 

10. Expense distribution;

 

11. Check detail;

 

12. Trial balance;

 

13. General ledger; and

 

14. Bank statements/reconciliations.

 

B-1



--------------------------------------------------------------------------------

SCHEDULE 1

PROPERTY DESCRIPTION

All of the real property in the City of Santa Clara, County of Santa Clara,
State of California, described as follows:

PARCEL ONE:

ALL THAT PORTION OF LAND DESCRIBED AS “PARCEL 1” IN THAT CERTAIN NOTICE OF LOT
LINE ADJUSTMENT FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF THE COUNTY OF
SANTA CLARA ON AUGUST 11, 1998 UNDER RECORDER’S SERIES NO. 14328763, OFFICIAL
RECORDS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

THAT CERTAIN REAL PROPERTY SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF SANTA
CLARA, CITY OF SANTA CLARA, BEING ALL OF LOT 14, TRACT NO. 2971, AS SHOWN ON MAP
FILED IN BOOK 253, PAGES 28 AND 29, OF MAPS. IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, AND ALL OF PARCEL B, AS SHOWN ON THAT CERTAIN MAP
ENTITLED, “PARCEL MAP LOTS 13, 24 & 25 TRACT #2971 CITY OF SANTA CLARA,
CALIFORNIA FOR COLDWELL BANKER & CO.”, FILED IN BOOK 289 OF MAPS, AT PAGE 8, IN
THE OFFICE OF SAID RECORDER, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWESTERLY CORNER OF SAID PARCEL B; THENCE NORTHERLY ALONG
THE NORTHWESTERLY BOUNDARY OF SAID PARCEL, NORTH 01° 00’ 10” EAST A DISTANCE OF
600.00 FEET; THENCE SOUTH 88° 59’ 50” EAST A DISTANCE OF 546.06 FEET, THENCE
SOUTH 00° 59’ 48” WEST A DISTANCE OF 300.00 FEET; THENCE NORTH 88° 59’ 50” WEST
A DISTANCE OF 65.00 FEET; THENCE SOUTH 00° 59’ 48” WEST A DISTANCE OF 300.00
FEET; THENCE NORTH 88° 59’ 50” WEST A DISTANCE OF 481.12 FEET TO THE POINT OF
BEGINNING.

PARCEL TWO:

AN EASEMENT FOR AN UNDERGROUND STORM DRAINAGE PIPELINE AND INCIDENTAL PURPOSES
THERETO AS GRANTED IN THAT CERTAIN GRANT OF STORM DRAINAGE EASEMENT, RECORDED
FEBRUARY 27, 1998, UNDER RECORDER’S SERIES NO. 14075938, OFFICIAL RECORDS OVER
THE FOLLOWING DESCRIBED PROPERTY:

A 15.00 FOOT WIDE STRIP OF LAND SITUATE IN THE CITY OF SANTA CLARA, COUNTY OF
SANTA CLARA, STATE OF CALIFORNIA AND BEING A PORTION OF PARCEL “A”, AS SAID
PARCEL IS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD IN BOOK 288 OF MAPS
AT PAGE 54, RECORDS OF SANTA CLARA COUNTY, THE WEST LINE OF SAID STRIP BEING
DESCRIBED AS FOLLOWS:

BEGINNING AT POINT ON THE WESTERLY LINE OF SAID PARCEL “A”, DISTANCE THEREON
SOUTH 0° 59’ 48” WEST 10.55 FEET FROM THE MOST NORTHWESTERLY CORNER OF SAID
PARCEL “A”, SAID POINT BEING ON SOUTHERLY LINE OF THAT 10 FOOT STORM DRAIN
EASEMENT, RECORDED IN BOOK 8230 AT PAGE 344, OFFICIAL RECORDS OF SANTA CLARA
COUNTY;



--------------------------------------------------------------------------------

THENCE ALONG SAID WESTERLY LINE OF SAID PARCEL “A”, SOUTH 0° 59’ 48” WEST 258.51
FEET TO A POINT ON SAID WESTERLY LINE DISTANT SOUTH 00° 59’ 48” WEST 7.50 FEET
FROM THE NORTHEAST CORNER OF PARCEL 14, AS SAID PARCEL 14 IS SHOWN ON THE MAP OF
TRACT NO. 2971, FILED FOR RECORD IN BOOK 253 OF MAPS AT PAGE 28, SANTA CLARA
COUNTY RECORDS, SAID POINT BEING THE TERMINUS OF SAID STRIP BEING DESCRIBED.

THE SIDELINES OF SAID 15.00 FOOT WIDE STRIP TO BE PROLONGED OR SHORTENED TO
TERMINATE ON SAID SOUTHERLY LINE OF SAID 10 FOOT STORM DRAIN EASEMENT.

APN: 224-09-177